Exhibit 10.2
 
 
RESTATED LOAN AND SECURITY AGREEMENT


THIS RESTATED LOAN AND SECURITY AGREEMENT dated as of May 23, 2008 by and
between REGIONS BANK, an Alabama banking corporation, whose address is 111 N.
Orange Avenue, Suite 1585, Orlando, Florida 32801 (the "Lender"), and AMCOMP
INCORPORATED, a Delaware corporation, whose address is 701 U.S. Highway 1, Suite
200, North Palm Beach, Florida 33408 (the "Borrower").


RECITALS:


A.           This Restated Loan and Security Agreement modifies and restates in
its entirety that certain Loan Agreement dated as of October 12, 2000, as
amended by that certain First Amendment to Loan Agreement dated April 25, 2003,
as further amended by that certain  Second Amendment to Loan Agreement dated
April 23, 2004, as further amended by that certain Third Amendment to Loan
Amendment dated August 23, 2005 and as further amended by that certain Fourth
Amendment to Loan Agreement dated July 1, 2007 (together herein referred to as
the “Prior Agreement”) executed by Borrower and Guarantor representing a term
loan credit facility extended by Lender to Borrower in the initial amount of
TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,500,000.00) subject
to the compliance by Borrower of all the terms and conditions hereof which now
has a current outstanding principal amount of THREE MILLION FIVE HUNDRED
SEVENTY-ONE THOUSAND THREE HUNDRED EIGHTY-NINE AND 97/100 DOLLARS
($3,571,389.97); and


B.           Each Guarantor will derive a benefit from such loan and therefore
has agreed to guarantee the debt of Borrower to Lender and enter into this
Agreement; and


C.           The Lender has made such loan on the terms and conditions and on
the security as set forth herein.


NOW, THEREFORE, in consideration of the mutual promises, conditions,
representations and warranties hereinafter set forth and for other good and
valuable consideration, the parties hereto have mutually agreed as follows:


1.                      Defined Terms.  As used in this Loan and Security
Agreement, the following terms shall have the following meanings:


$30,000,000 Agreement means that certain Loan and Security Agreement dated the
date hereof by and between Lender and Borrower.


$30,000,000 Note means that certain promissory note dated as of May 23, 2008 in
the amount of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) executed by
Borrower in favor of Lender.


Actuarial Report means the actuarial review and valuation statements of the
Insurance Subsidiaries’ loss and loss adjustment expense reserve positions as of
December 31 of any fiscal year (or such other date requested by the Lender),
with respect to the insurance business in force, and covering such other
subjects as are customary in actuarial reviews and reasonably requested by the
Lender, prepared by Milliman USA or other independent actuarial firm reasonably
acceptable to the Lender in accordance with reasonable actuarial assumptions and
procedures, not inconsistent with the assumptions and procedures previously
employed, and accompanied by a report prepared by such actuarial firm reviewing
the adequacy of loss reserves of each Insurance Subsidiary (which firm shall be
provided access to or copies of all reserves analyses and valuations relating to
the insurance business of each such Insurance Subsidiary) together with its
report, substantially in the form of the report currently provided by such firm
to the Borrower.


Additive Basis means the financial information from each of the relevant
companies is added together when determining the amount(s) to be used in the
calculations required in this agreement.


Affiliate means any corporation or other entity that is controlled by, controls,
or is under common control with, Borrower.
 

--------------------------------------------------------------------------------




Agreement means this Loan and Security Agreement.


Alternative Rate means the rate per annum to be used for the interest rate on
the Loan in the event the Base Rate is not available.  The Alternative Rate will
be determined by adding or subtracting a spread from either the Federal Funds
Rate or the Prime Rate (as reasonably selected by Lender) so that the
Alternative Rate on the first day it becomes effective is reasonably equivalent
to the Base Rate as of the last day the Base Rate was available.  Thereafter the
Alternative Rate will be adjusted up or down based on changes to the Federal
Funds Rate or Prime Rate (as initially selected) adjusted on the same date the
Base Rate would have been adjusted and utilizing the same spread as utilized on
the first day the Alternative Rate became effective.


AmComp Assurance means AmComp Assurance Corporation, a Florida corporation.


AmComp Preferred means AmComp Preferred Insurance Company, a Florida
corporation.


Annual Statement means, with respect to any Insurance Subsidiary, such Insurance
Subsidiary’s annual statement to the insurance regulatory authorities of its
domiciliary state, as the same may be amended from time to time.


Base Rate means the interest rate applied to the unpaid principal balance of the
Note.


Borrower means AMCOMP INCORPORATED, a Delaware corporation.


Closing Date means the date hereof.


Code means the Uniform Commercial Code, as in effect in Florida from time to
time.


Collateral means collectively: (a) all of the stock of AmComp Preferred; (b) all
Surplus Notes now or hereafter owned by Borrower or its Subsidiaries.


Contingent Obligations means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Debt of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt of such Person (whether arising by virtue of agreements to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part).


Contractual Obligation means any provision of any security issued by a Person or
of any agreement, instrument, or undertaking to which such Person is a party or
by which it or any of its property is bound.


Debt means any indebtedness or liability for borrowed money and any other
indebtedness or liability or similar obligations which must be characterized as
a Debt (whether long term or short term) for the purpose of an audited financial
statement prepared pursuant to the standards of the American Institute of
Certified Public Accountants.


Debt Service Coverage Ratio means, as of the last day of any fiscal year of the
Borrower, the ratio of (a) (i) Service Fees from Insurance Subsidiaries for such
fiscal year, plus (ii) interest received by the Borrower on the Surplus Notes,
plus (iii) Dividends Available Without Regulatory Approval during such fiscal
year, plus (iv) Dividends Available With Regulatory Approval during such fiscal
year, plus (v) depreciation expense, plus (vi) Tax Sharing Revenue, minus (vii)
Expenses of the Borrower and the Non-Insurance Subsidiaries for such fiscal
year, minus (viii) dividends paid, to (b) (i) scheduled interest payments on
Debt for such fiscal year, plus (ii) scheduled principal payments on Debt for
such fiscal year.
 
2

--------------------------------------------------------------------------------




Default Rate means that default rate more specifically described in the Note.


Dividends Available With Regulatory Approval means dividends payable with
respect to ownership of the capital stock of an Insurance Subsidiary that an
Insurance Subsidiary may pay stockholders only with the prior approval of the
FOIR.


Dividends Available Without Regulatory Approval means dividends payable with
respect to ownership of the capital stock of an Insurance Subsidiary that such
Insurance Subsidiary is able to pay stockholders without the prior approval of
the FOIR.


EIG means Employers Holdings, Inc., a Nevada corporation, or any subsidiary of
Employers Holdings, Inc.


Employers Merger means the merger of Sapphire Acquisition Corp, a Delaware
corporation and a wholly owned subsidiary of Employers Holdings, Inc., a Nevada
corporation, with and into the Borrower with the Borrower continuing as the
continuing company under the merger, pursuant to the Merger Agreement made and
entered into as of January 10, 2008, as amended by the amendment thereto dated
April 28, 2008, and as the same may be further amended, restated or otherwise
modified.


Expenses of the Borrower and the Non-Insurance Subsidiaries means operating
expenses of the Borrower and each and every Subsidiary with the exception of the
Insurance Subsidiaries.


ERISA means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated thereunder.


Event of Default means any one of the events enumerated in Article 9 (“Events of
Default”).


Federal Funds Rate means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transaction with
members of the Federal Reserve System arranged by Federal funds brokers as
published by the Federal Reserve Bank of New York on the Interest Rate
Determination Date.


FOIR shall mean the Florida Office of Insurance Regulation.


GAAP means generally accepted accounting principles in the United States of
America as defined by the Financial Accounting Standards Board or its successor,
as in effect from time to time consistently applied.


Governmental Authority means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions pertaining to government.


Guarantor means PINNACLE ADMINISTRATIVE COMPANY, a Florida corporation, PINNACLE
BENEFITS, INC., a Florida corporation, and AMSERV, INC., a Florida corporation,
jointly and severally.


Insurance Operating Expenses means those expenses as evidenced on each Insurance
Subsidiary’s SAP Statement.


Insurance Subsidiary means AmComp Preferred, AmComp Assurance and all Wholly
Owned Subsidiaries of the Borrower licensed to engage in the business of
property and casualty insurance.


Interest Expense shall mean interest payable on Debt during the period in
question.
 
3

--------------------------------------------------------------------------------




IRIS Tests means the ratios and other financial measurements developed by the
NAIC under its Insurance Regulatory Information System or, in lieu thereof, any
successor thereto, replacement thereof, substitute therefor or other
substantially similar guidelines intended to measure the financial performance
of companies in the property and casualty insurance industry, as the same shall
be in effect from time to time.


Lender means REGIONS BANK, an Alabama banking corporation.


Lien means any interest in property (real, personal, or mixed, and tangible or
intangible) securing an obligation owed to, or a claim by, a Person other than
the owner of the property, whether such interest is based on the common law,
statute or contract, and including a security interest, security title or Lien
arising from a security agreement, mortgage, deed of trust, deed to secure debt,
encumbrance, pledge, conditional sale or trust receipt or a lease, consignment
or bailment for security purposes. The term “Lien” shall include covenants,
conditions, restrictions, leases, and other encumbrances affecting any property.
For the purpose of this Agreement, Borrower shall be deemed to be the owner of
any property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.


Loan means the credit facility in the original principal amount of TWELVE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,500,000.00) advanced by
Lender to Borrower from time to time evidenced by the Note described in Section
2.1 which now has a current outstanding principal amount of THREE MILLION FIVE
HUNDRED SEVENTY-ONE THOUSAND THREE HUNDRED EIGHTY-NINE AND 97/100 DOLLARS
($3,571,389.97) (and any substitutions therefor, extensions thereof, or renewal
thereof).


Loan Account means the loan account established on the books of Lender pursuant
to Section 2.3 (“Loan Account”).


Loan Documents means this Agreement, the Note, and each and every security
agreement, financing statement or other instrument executed and delivered to
evidence the Loan, and any and all other agreements, instruments, and documents
heretofore, now or hereafter, executed by Borrower and delivered to Lender in
respect to the transactions contemplated by this Agreement.


Material Adverse Effect means with respect to a Person, a material adverse
effect on its business, assets, properties, prospects, results of operation, or
condition (financial or other). The Employers Merger shall not be considered a
Material Adverse Effect.


NAIC means the National Association of Insurance Commissioners and any successor
thereof.


Net Losses means, as of the last day of any fiscal year, with respect to any
Insurance Subsidiary, loss and loss adjustment expense net of any salvage,
subrogation, or deductibles after deducting reinsured losses as evidenced on the
Annual Statement by each Insurance Subsidiary in accordance with SAP.


Net Written Premiums means, as of the last day of any fiscal year, with respect
to any Insurance Subsidiary, the sum of the total amount of premiums written
after deducting or adding premiums on business ceded to or assumed from others
as evidenced on the Annual Statement by each Insurance Subsidiary in accordance
with SAP.


Non-Excluded Taxes means such term as is defined in Section 2.12.


Non-Insurance Subsidiary means any Subsidiary of the Borrower which is not an
Insurance Subsidiary.
 
4

--------------------------------------------------------------------------------




Note means that certain restated promissory note dated the date hereof which was
executed and delivered by Borrower to Lender and evidencing the Loan, as further
described hereafter, together with and any other promissory note, credit
agreement or letter of credit agreement now or hereafter executed by Borrower in
favor of Lender with respect to the Loan, including without limitation those
promissory notes, credit agreements and letter of credit agreements described on
any schedule or exhibit attached to this Agreement from time to time, and any
renewals of, extensions of, modifications of, refinancings to, consolidations
of, and substitutions for any of the foregoing.


Obligations means all Loans and all other advances, debts, liabilities,
obligations, covenants, and duties owing, arising, due or payable from Borrower
to Lender of any kind or nature, present or future whether or not evidenced by
any note, guaranty or other instrument, arising under this Agreement or any of
the other Loan Documents, including any swap, option or forward obligations. The
term includes, without limitation, all interest, charges, expenses, fees,
attorneys' fees and any other sums chargeable to Borrower under any of the Loan
Documents.   Unless the Borrower and any other party to this Agreement shall
have otherwise agreed in writing or received written notice thereof, this
Agreement shall not secure any obligation owing to Lender which constitutes
“consumer credit” subject to the disclosure requirements of the Federal Truth in
Lending Act and any regulations promulgated thereunder.


Permitted Liens means


 
(i)
Liens in favor of the Lender;



 
(ii)
Liens (other than Liens created or imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or Liens for taxes being contested
in good faith by appropriate proceedings for which adequate reserves determined
in accordance with GAAP have been established (and as to which the Property
subject to any such Lien is not yet subject to foreclosure, sale or loss on
account thereof);



 
(iii)
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the Property subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);



 
(iv)
Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by the Borrower and its Subsidiaries in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);



 
(v)
Liens in connection with attachments or judgments (including judgment or appeal
bonds) provided that the judgments secured shall, within 30 days after the entry
thereof, have been discharged or execution thereof stayed pending appeal, or
shall have been discharged within 30 days after the expiration of any such stay;



 
(vi)
easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the sue of the encumbered Property for
its intended purposes;



 
(vii)
Liens on Property securing purchase money Indebtedness to the extent permitted
under this Agreement, provided that (i) the Indebtedness secured by such Liens
does not exceed the purchase price of the assets financed, and (ii) any such
Lien attaches to such Property concurrently with or within 90 days after the
acquisition thereof;

 
5

--------------------------------------------------------------------------------




 
(viii)
Liens arising under escrows, trusts, custodianships, separate accounts, funds
withheld procedures, and similar deposits, arrangements or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, the Borrower or any Insurance Subsidiary in the ordinary course
of business;



 
(ix)
deposits with insurance regulatory authorities;



 
(x)
Liens on assets at the time such assets are acquired by the Borrower or any
Subsidiary; provided that such Liens are not created in contemplation of such
acquisition;



 
(xi)
normal and customary rights of setoff upon deposits of cash in favor of banks or
other depository institutions;



 
(xii)
Liens existing as of the Closing Date, provided that no such Lien shall at any
time be extended to or cover any Property other than the Property subject
thereto on the Closing Date;



 
(xiii)
Liens arising from the rendering of a final judgment against the Borrower or any
Subsidiary; provided that such Liens do not give rise to an Event of Default
hereunder;



 
(xiv)
Liens arising in the ordinary course of business not to exceed $100,000.00 in
the aggregate without the prior written consent of Lender; and



 
(xv)
Liens in connection with the $30,000,000 Agreement.



Person means an individual, partnership, corporation, joint stock company, firm,
land trust, business trust, unincorporated organization, limited liability
company, or other business entity, or a government or agency or political
subdivision thereof.


Plan means an employee benefit plan now or hereafter maintained for employees of
Borrower that is covered by Title IV of ERISA.


Prime Rate means the rate of interest per annum publicly announced from time to
time by Lender as its prime rate in effect at its principal office in
Birmingham, Alabama, with each change in the Prime Rate being effective on the
date such change is publicly announced as effective (it being understood and
agreed that the Prime Rate is a reference rate used by Lender in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit by Lender to any debtor.


Prohibited Transaction means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986.  The Employers Merger
shall not be considered a Prohibited Transaction.


Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


Quarterly Statement means, with respect to any Insurance Subsidiary, such
Insurance Subsidiary’s quarterly statement to the insurance regulatory
authorities of its domiciliary state, as the same may be amended from time to
time.


Reportable Event means any of the events set forth in Section 4043(b) of ERISA.
 
6

--------------------------------------------------------------------------------




Requirement of Law means as to any Person, the articles of incorporation and
bylaws or other organizational or governing documents of the Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding on the
Person or any of its property or to which the Person or any of its property is
subject.


SAP means, with respect to any Insurance Subsidiary, the accounting practices
prescribed or permitted by the insurance commissioner (or other similar
authority) in the jurisdiction of domicile of such insurance company for the
preparation of Annual Statements, Quarterly Statements and other financial
reports by insurance corporation of the same type as such Insurance Subsidiary,
as applied on a consistent basis.


SAP Statement means an Annual Statement or a Quarterly Statement.
Service Fees from Insurance Subsidiaries means the service fees received by the
Non-Insurance Subsidiaries paid by the Insurance Subsidiaries each month, which
fees are based on the amount of earned premium.


Solvent means as to any Person, means such Person (i) owns property, real,
personal, and mixed, whose aggregate fair saleable value is greater than the
amount required to pay all of such Person's Debt and Contingent Obligations, and
(ii) is able to pay all of its Debt as such Debt matures, and (iii) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage.


Subsidiary or Subsidiaries means any corporate entity or partnership, or other
business entity, the controlling interest of which is owned directly or
indirectly by Borrower.


Surplus Notes shall mean those certain promissory notes issued by AmComp
Preferred or AmComp Assurance to the Borrower.


Tax Sharing Revenue means as of the last day of any fiscal year, the net tax
benefit/(expense) recognized by the Borrower without giving effect to any
Insurance Subsidiary income or loss.


Wholly Owned Subsidiary of any Person means any Subsidiary 100% of whose voting
stock or other equity interests is at the time owned by such Person directly or
indirectly through other Wholly Owned Subsidiaries.


Certain Other Words.   All accounting terms used herein have the respective
meanings attributed to them under, and shall be construed in accordance with,
GAAP, unless indicated to be SAP. The terms “herein,” “hereof,” and “hereunder,”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronouns used shall be
deemed to cover all genders.  As used in this Agreement, (a) the word
“including” is always without limitation; (b) words in the singular number
include words of the plural number and vice versa; (c) the word “costs” includes
all internal out-of-pocket expenses, fees, costs, and expenses of experts and
collection agents, supersedeas bonds, and all attorneys' fees, costs, and
expenses, whether incurred before, during, or after demand or litigation, and
whether pursuant to trial, appellate, arbitration, bankruptcy, or
judgement-execution proceedings; and (d) the word “property” includes both
tangible and intangible property, unless the context otherwise requires. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. All references to any
instruments or agreements, including references to any of the Loan Documents,
shall include any and all modifications or amendments thereto and any and all
extensions or renewals thereof. All other terms contained in this Agreement
shall, unless otherwise defined herein or unless the context otherwise
indicates, have the meanings provided for by the Uniform Commercial Code of the
State of Florida.


Directly and Indirectly.  When any provision of this Agreement or any Loan
Document requires or prohibits action to be taken by a Person, the provision
applies regardless of whether the action is taken directly or indirectly by the
Person.
 
7

--------------------------------------------------------------------------------




2.           The Loan.


2.1           Loan.


(a)           The amount available under the Loan was previously disbursed to
the Borrower in accordance with the terms, provisions and conditions of this
Agreement, provided.  Borrower executed and delivered to Lender the Note in the
face amount of the Loan, payable to the order of Lender.  The Note shall
evidence the Borrower's obligation to repay the Loan and is not incorporated by
reference.


(b)           Borrower shall repay all outstanding principal and accrued
interest with respect to the Loan not previously repaid in accordance with the
terms and conditions of the Note.


2.2           Terms Governing All Loans.
 
(a)           All payments of interest and principal under the Note shall be
made without setoff or counterclaim, and in such coin or currency of the United
States of America that at the time of payment is legal tender for the payment of
public and private debt.


(b)           Any payments not made as and when due with respect to the Loan
(whether at stated maturity, by acceleration, or otherwise) shall bear interest
at the Default Rate from the date due until paid, payable on demand.


2.3           Loan Account.  Amounts due under the Note and otherwise under this
Agreement and under the Loan Documents shall be reflected in the Loan Account.
Lender shall enter disbursements hereunder or under the Note as debits to the
Loan Account and shall also record in the Loan Account all payments made by
Borrower and all proceeds of Collateral which are finally paid to Lender, and
may record therein, in accordance with customary accounting practice, all
charges and expenses properly chargeable to Borrower hereunder.


2.4           Use of Proceeds.  Borrower shall use the proceeds of the Loan for
the following purposes and no other: for working capital of Borrower.


2.5           Term.  This Agreement shall remain in force and effect until the
Loan, and any renewals or extensions, and all interest thereon and costs
provided for herein with regard to either of them have been indefeasibly paid or
satisfied in full and until Lender has no further obligation to advance funds to
Borrower hereunder.  Borrower may terminate without prepayment penalties at any
time the Loan facilities and prepay the Obligations at any time before the
scheduled maturity date by paying the Loan.  The indemnities provided for in
this Agreement shall survive the payment in full of the Loan and the other
Obligations and  the termination of this Agreement.


2.6           Payments.  All sums paid to Lender by Borrower hereunder shall be
paid directly to Lender in immediately available funds. Lender shall send
Borrower statements of all amounts due hereunder, which statements shall be
considered correct and conclusively binding on Borrower absent manifest error or
negligence of Lender unless Borrower notifies Lender to the contrary within
thirty (30) days of its receipt of any statement which it deems to be
incorrect.  Lender may, in its sole discretion (a) charge against any deposit
account of Borrower all or any part of any amount due hereunder and (b) advance
to Borrower, and charge to the Loan, a sum sufficient each month to pay all
interest accrued on the Loan and fees due under this Agreement during or for the
immediately preceding month. Borrower shall be deemed to have requested an
advance under the Loan upon the occurrence of an overdraft in any of Borrower’s
checking accounts maintained with Lender.  Notwithstanding the foregoing, if the
Borrower provides reasonable evidence that any sums set off by Lender were funds
being held by Borrower for or on behalf of its Insurance Subsidiaries, Lender
will disgorge those funds and reverse the set off to the extent of those funds.


2.7           Reserved.
 
8

--------------------------------------------------------------------------------




2.8           Limitation on Interest Charges.  Lender and Borrower intend to
comply strictly with applicable law regulating the maximum allowable rate or
amount of interest that Lender may charge and collect on the Loan to Borrower
pursuant to this Agreement. Accordingly, and notwithstanding anything in any
Note or in this Agreement to the contrary, the maximum, aggregate amount of
interest and other charges constituting interest under applicable law that are
payable, chargeable, or receivable under any Note and this Agreement shall not
exceed the maximum amount of interest now allowed by applicable law or any
greater amount of interest allowed because of a future amendment to existing
law. Borrower is not liable for any interest in excess of the maximum lawful
amount, and any excess interest charged or collected by Lender will constitute
an inadvertent mistake and, if charged but not paid, will be cancelled
automatically, or, if paid, will be either refunded to Borrower or credited
against the outstanding principal balance of the applicable Note, at the
election of Lender.


2.9           Capital Adequacy.  If the Lender has determined, after the date
hereof, that the adoption or the becoming effective of, or any change in, or any
change by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof in the interpretation or
administration of, any applicable law, rule or regulation regarding capital
adequacy, or compliance by the Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which the Lender could have achieved
but for such adoption, effectiveness, change or compliance (taking into
consideration the Lender’s policies with respect to capital adequacy), then,
ninety (90) days after presentation by Lender to Borrower of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based, the Borrower shall be
obligated to pay to the Lender such additional amount or amounts as will
compensate the Lender for such reduction.  Each determination by the Lender of
amounts owing under this Section shall, absent manifest error, be conclusive and
binding on the parties hereto.


2.10           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law of in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
the Lender to charge interest on the Loan based on the Base Rate as contemplated
by this Agreement, (a) the Lender shall promptly give written notice of such
circumstances to the Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the obligation of the Lender hereunder to
charge interest on the Loan at the Base Rate shall be forthwith be canceled and,
until such time as it shall no longer be unlawful for the Lender to charge
interest at the Base Rate, the Lender shall then have an obligation only to
charge interest on the Loan at the Alternative Rate and (c) the outstanding
principal amount of the Loan shall automatically bear interest at the
Alternative Rate.


2.11           Requirements of Law.  If, after the date hereof, the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof applicable to the Lender, or compliance by the Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date:


(a)  shall subject the Lender to any tax of any kind whatsoever with respect to
the Loan made by it or its obligation to make the Loan, or change the basis of
taxation of payments to the Lenders in respect thereof (except for (i)
Non-Excluded Taxes covered by Section 2.12 and (ii) changes in taxes measured by
or imposed upon the overall net income, or franchise tax (imposed in lieu of
such net income tax), of the Lender or its applicable lending office, branch, or
any affiliate thereof);


(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Lender which
is not otherwise included in the determination of Base Rate hereunder; or


(c) shall impose on the Lender any other condition (excluding any tax of any
kind whatsoever);
 
9

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, continuing or
maintaining Loan or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrower from the Lender, in
accordance herewith, the Borrower shall be obligated to promptly pay the Lender,
upon its demand, any additional amounts necessary to compensate the Lenders for
such increased cost or reduced amount receivable.  If the Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
provide prompt notice thereof to the Borrower, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by the
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by the Lender, to the Borrower shall be conclusive and binding on the
parties hereto in the absence of manifest error.  This covenant shall survive
the termination of this Agreement and the payment of the Loan and all other
amounts payable hereunder.


2.12           Taxes.


(a) Except as provided below in this subsection, all payments made by the
Borrower under this Agreement and the Note shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any court, or governmental body, agency or other official, excluding
taxes measured by or imposed upon the overall net income of the Lender or its
applicable lending office, or any branch or affiliate thereof, and all franchise
taxes, branch taxes, taxes on doing business or taxes on the overall capital or
net worth of the Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed in lieu of net income taxes, imposed:
(i) by the jurisdiction under the laws of which the Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and the Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from the Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Agreement or the Note.  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Lender hereunder or under the Note, (A) the amounts so payable to
the Lender shall be increased to the extent necessary to yield to the Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the Note, and (B) as promptly as possible thereafter the Borrower shall send to
the Lender for its own account, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender for any incremental taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure.  The agreements in this subsection shall survive the termination
of this Agreement and the payment of the advances and all other amounts payable
hereunder.


(b) In connection with this transaction there may or may not be due certain
documentary stamp taxes and/or intangible taxes imposed by the State of Florida
(the “Florida Taxes”).  In addition to (and not in limitation of) the
indemnification with respect to tax liabilities set forth above, the Borrower
agrees to indemnify the Lender, its directors, officer, agents and employees
from and against any and all liability, damage, loss, cost, expense or
reasonable attorney fees which may accrue to or be sustained by the Lender or
its directors, officers, agents or employees on account of or arising from any
claim or action raised by, filed or brought by or in the name of any Florida
governmental or administrative department with respect to nonpayment of the
Florida Taxes against the Lender, or any of its directors, officers, agents or
employees.


2.13           Termination and No Prepayment Fee.  The Loan may be prepaid in
full or in part at any time without a prepayment fee or penalty.


3.           Reserved.
 
10

--------------------------------------------------------------------------------




4.           Guaranty and Grant of Security Interest.


4.1           Grant of Security Interest.


As security for the payment of the Obligations, including any extensions or
renewals or changes relating thereto, and all costs and expenses of collection
thereof, including, without limitation, attorneys fees, Borrower hereby assigns
to Lender and grants to Lender a security interest in and Lien upon the
following:


(a)           All of the Collateral;


(b)           All of proceeds, products, and profits as the case may be, of the
Collateral;


(c)           All accessions to, substitutions for and all replacements,
products, profits, income, and cash and non-cash proceeds of the items above.


Borrower agrees to execute and deliver, or cause the execution and delivery of,
such security agreements, assignments, guaranties, consents, and financing
statements as may be required by Lender to evidence such security, all in form
satisfactory to Lender, all in form satisfactory to Lender in furtherance of the
intent of this Agreement.


This Agreement shall modify, amend and replace in their entirety all collateral
documents entered into by the Borrower under the Prior Agreement, including
without limitation, the Pledge and Security Agreement, the Payment Reserve
Account Pledge Agreement and the Assignment of Surplus Notes (as each of those
terms are defined under the Prior Agreement).


4.2           Guaranty.


The Borrower shall cause to be duly executed and delivered to the Lender the
guaranty of each Guarantor in form and substance reasonably acceptable to
Lender, whereby each Guarantor guarantees the Borrower's obligations under the
Note, this Agreement and the Loan Documents as hereinafter defined.


5.           Representations, Warranties, and General Covenants.


Borrower represents, warrants, and covenants to and with Lender which
representations, warranties, and covenants shall survive until the Obligations
are indefeasibly satisfied in full, that:


5.1           Organization and Qualification of Borrower and
Guarantor.  Borrower is a Delaware corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation; has the power
to own its properties and to carry on its business as now being conducted; and
is duly qualified to do business and is in good standing in every jurisdiction
in which the character of the properties owned by it or in which the transaction
of its business makes its qualification necessary, except where the failure to
be so qualified would not reasonably be expected to result in a Material Adverse
Effect.


Each Guarantor is a Florida corporation duly organized, validly existing and in
good standing under the laws of its state of incorporation; has the power to own
its properties and to carry on its business as now being conducted; and is duly
qualified to do business and is in good standing in every jurisdiction in which
the character of the properties owned by it or in which the transaction of its
business makes its qualification necessary, except where the failure to be so
qualified would not reasonably be expected to result in a Material Adverse
Effect.


5.2           Corporate Power and Authorization; Compliance with Law.  Borrower
has full power and authority to enter into this Agreement, to borrow hereunder,
to execute and deliver the Note and the other Loan Documents, and to incur the
obligations provided for herein, all of which have been authorized by all proper
and necessary corporate action. Borrower is in material compliance with all
Requirements of Law applicable to it and possesses all governmental franchises,
licenses, and permits that are necessary to own or lease its assets and to carry
on its business as now conducted.
 
11

--------------------------------------------------------------------------------




5.3           Enforceability: No legal Bar.  This Agreement has been, and each
other Loan Document to which it is a party will be, duly executed and delivered
to Lender on behalf of Borrower. This Agreement and each of the other Loan
Documents constitute, and each Note when executed and delivered for value
received will constitute, a valid and legally binding obligation of Borrower
enforceable in accordance with their respective terms. The execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which it is a party, Borrower’s borrowings pursuant to this Agreement, and use
of the loan proceeds, will not violate any Requirement of Law applicable to
Borrower or constitute a breach or violation of, a default under, or require any
consent under, any of its Contractual Obligations, except for any violation of
any Requirement of Law or breach, violation, or default of any Contractual
Obligations that would not reasonably be expected to result in a Material
Adverse Effect, and will not result in a breach or violation of, or require the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any Requirement of Law or Contractual Obligation.


5.4           Pending Actions.  No action or investigation is pending or, so far
as Borrower's officers and directors know, threatened before or by any court or
administrative agency against Borrower or against any of its businesses,
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated by them, or (b) that would reasonably be
anticipated to result in any Material Adverse Effect on Borrower.


5.5           Financial Statements.  All financial statements and reports
furnished by Borrower to Lender are complete and correct in all material
respects and fairly present the financial condition of Borrower and the results
of its operations and transactions as of the dates and for the periods referred
to and have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved or if specified herein by SAP. There are no
liabilities, direct or indirect, fixed or contingent, of Borrower as of the date
of such financial statements which are not reflected therein or in the notes
thereto. Neither said financial statements nor any other financial statements,
reports, and information furnished by Borrower to Lender contains any untrue
statement of a material fact or omits a material fact necessary to make the
statements contained therein or herein not misleading. There is no fact which
Borrower has failed to disclose to Lender in writing which materially affects
adversely or, so far as Borrower can now foresee, will materially affect
adversely the Collateral, business, prospects, profits, or condition (financial
or otherwise) of Borrower or the ability of Borrower to perform this Agreement.


5.6           No Change.  Since the date of the last financial statements
submitted to Lender, there has not been: (i) any material adverse change in the
assets, liabilities, business, or condition (financial or other) of Borrower;
(ii) any loss, damage, or destruction, whether or not covered by insurance, that
materially adversely affected the assets or property of Borrower; (iii) any
change in any of Borrower's accounting methods, practices, or principles or
depreciation and amortization rates or policies, except as required by law or to
conform with GAAP; or (iv) except in the usual and ordinary course of business,
any of the following: (A) any breach or termination by Borrower of any
Contractual Obligation that would reasonably be anticipated to result in a
Material Adverse Effect; (B) except in the ordinary course of the Borrower’s
business, any disposition by Borrower of, or the imposition of a Lien on, any
asset of Borrower, except for Permitted Liens; (C) except in the ordinary course
of Borrower’s business, any cancellation of a debt owed to, or a claim held by,
Borrower; or (v) since the closing of the Loan, any Event of Default. No
Contractual Obligation of Borrower and no Requirement of Law materially
adversely affects, or to the extent that Borrower can reasonably anticipate
might have a Material Adverse Effect on Borrower.


5.7           Title to Properties.  Borrower has good title to all of its
material assets. Borrower enjoys peaceable and undisturbed possession under all
real property leases under which it is operating and none of such leases contain
any provisions which may reasonably be anticipated to materially and adversely
affect or impair the operations of Borrower, and all of such leases are valid
and subsisting and are in full force and effect.
 
12

--------------------------------------------------------------------------------




5.8           Taxes.  Borrower has filed all federal, state, and local tax
returns which are required to be filed and has paid, or made adequate provision
for the payment of, all taxes which have or may become due pursuant to said
returns or to assessments received by Borrower, except for, in respect of all of
the foregoing, those that are being contested in good faith by appropriate
proceedings. Borrower has paid all withholding, FICA and other payments required
by federal, state or local governments with respect to any wages paid to
employees.


5.9           Collateral.  The security interests granted to Lender herein (a)
constitute and, as to subsequently acquired property included in the Collateral
will constitute, a security interest under the Code entitled to all of the
rights, benefits and priorities provided by the Code and (b) are, and as to such
subsequently acquired Collateral will be, fully perfected, superior, and prior
to the rights of all third persons, now existing or hereafter arising, subject
only to Permitted Liens.  All of the Collateral is intended for use solely in
Borrower's or its subsidiaries’ business. Borrower shall defend the Collateral
against all claims and demands of all other parties who at any time claim any
interest in the Collateral.


5.10           Labor Law Matters.  The Borrower is not in violation of any
applicable labor laws or regulations or any collective bargaining agreement or
other labor agreements or in violation of any minimum wage, wage-and-hour, or
other similar laws or regulations, except in each case for any violation that
would not reasonably be expected to result in a Material Adverse Effect. No
collective bargaining agreement concerning any of Borrower’s employees exists or
is being negotiated.
5.11           Judgment Liens.  Neither Borrower nor any of its assets is
subject to any unpaid judgments (whether or not stayed) or judgment liens in any
jurisdiction that would reasonably be anticipated to have a Material Adverse
Effect.


5.12           Place of Business.  Borrower's chief executive offices are
located at 701 U.S. Highway 1, North Palm Beach, Florida 33408.


5.13           Full Disclosure.  All information furnished by Borrower to Lender
concerning Borrower, its financial condition, the Collateral, or otherwise for
the purpose of obtaining credit or an extension of credit, is, or will be at the
time the same is furnished, accurate and correct in all material respects and
complete insofar as completeness may be necessary to give Lender a true and
accurate knowledge of the subject matter. The books of account, minute books,
and stock record books of Borrower are complete and correct in all material
respects and have been maintained in accordance with good business practices,
and there have been no transactions adversely affecting the business of Borrower
that should have been set forth therein and have not been so set forth.  The
Lender has been advised of the Employers Merger.


5.14           Existing Debt.  Borrower is not in default with respect to any of
its existing Debt or with respect to any Contractual Obligation to which
Borrower is a party which default would reasonably be anticipated to have a
Material Adverse Effect. Borrower is not subject to any federal, state or local
tax Liens, nor has such Person received any notice of deficiency or other
official notice to pay any taxes. Borrower has paid all sales and excise taxes
payable by it.


5.15           Insolvency.  Borrower is now Solvent.


5.16           Representations True.  No representation or warranty by Borrower
contained herein or in any certificate or other document furnished by Borrower
pursuant hereto contains any untrue statement of material fact or omits to state
a material fact necessary to make such representation or warranty not misleading
in light of the circumstances under which it was made.


5.17           Compliance with Loan Documents.  Borrower acknowledges and agrees
that its timely and complete compliance with all of the terms and conditions
contained in the documents evidencing and securing the loan obligation is
material consideration for the loan.  Lender shall at all times act reasonably
and in good faith.


5.18           Financial Statement.  Borrower acknowledges and agrees that
Lender's ability to monitor and evaluate the status of the loan is dependent
upon Borrower’s timely providing financial information required herein.
 
13

--------------------------------------------------------------------------------


 
5.19.           Patriot Act.  Neither Borrower, any affiliate of the Borrower,
nor any person owning an interest in either of the foregoing is a "Specially
Designated National" or a "Blocked Person" as those terms are defined in the
Office of Foreign Asset Control Regulations (31 CFR Section 500 et seq.) and/or
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of Office of Foreign Asset Control, Department
of the Treasury or pursuant to any other applicable Executive Orders (such lists
are collectively referred to as the "OFAC Lists").


5.20.           Governmental Regulations, Etc.


(a) No part of the proceeds of the Loan will be used, directly or indirectly,
for the purpose of purchasing or carrying any “margin stock” within the meaning
of Regulation U.  If requested by the Lender, the Borrower will furnish to the
Lender a statement to the foregoing effect in conformity with the requirements
of Form FR U-1 referred to in said Regulation U.  No indebtedness being reduced
or retired out of the proceeds of the Loan was or will be incurred for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation
T.  “Margin stock” within the meanings of Regulation U does not constitute more
than 25% of the value of the consolidated assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loan) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulation
issued pursuant thereto, or Regulation T, U or X.


(b) Neither the Borrower nor any of its Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940, each as amended.  In addition, neither the
Borrower nor any of its Subsidiaries is (i) an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, and is not controlled by such a company, or (ii) a “holding company”,
or a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary” of a “holding company”, within the meaning of the
Public Utility Holding Company Act of 1935, as amended.


(c) The Insurance Subsidiaries have filed all reports, statements, documents,
registrations, filings, or submissions required to be filed with any
Governmental Authority with respect to which the failure to so file will
individually or in the aggregate would reasonably be anticipated to have a
Material Adverse Effect, or except as otherwise agreed to by the applicable
Governmental Authority.  All such filings complied with applicable law in all
material respects when filed, and no material deficiencies have been asserted by
any Governmental Authority with respect to such filings or submissions.


(d) No director, executive officer or principal shareholder of the Borrower or
any of its Subsidiaries is a director, executive officer or, to the actual
knowledge of the Borrower, a principal shareholder of the Lender.  For the
purposes hereof the terms “director”, “executive officer” and “principal
shareholder” (when used with reference to the Lender) have the respective
meanings assigned thereto in Regulation O issued by the Board of Governors of
the Federal Reserve System.


5.21.           Insurance Subsidiaries.  The following entities are Insurance
Subsidiaries:  AmComp Preferred and AmComp Assurance.


5.22.           Non-Insurance Subsidiaries.  The following entities are
Non-Insurance Subsidiaries: Pinnacle Administrative Company, Pinnacle Benefits,
Inc. and AmServ, Inc.


5.23.           Subsidiaries.  Other than the Insurance Subsidiaries and
Non-Insurance Subsidiaries, the Borrower has no Subsidiaries.


5.24           ERISA. The Borrower maintains no Plan other than the 401(k) of
Borrower currently in effect.
 
14

--------------------------------------------------------------------------------




6.           Affirmative Covenants.  Borrower agrees and covenants that until
the Obligations have been indefeasibly paid in full and until Lender has no
further obligation to make advances under the Loan, Borrower shall:


6.1           Insurance.  Maintain insurance, including but not limited to
casualty and business interruption, with insurance companies reasonably
satisfactory to Lender on such of its properties, in such amounts and against
such risks as is customarily maintained in similar businesses operating in the
same vicinity, in amounts not less than in effect as of the date of this
Agreement as long as such levels continue to be acceptable to Lender in its
reasonable discretion, and shall file with Lender upon request, from time to
time, a detailed list of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, dates of expiration
thereof, and the properties and risks covered thereby, and, within sixty (60)
days after notice in writing from Lender, shall obtain such additional insurance
as Lender may reasonably request.


6.2           Company Existence: Qualification.  Maintain its corporate
existence and, in each jurisdiction in which the character of the property owned
by it or in which the transaction of its business makes its qualification
necessary, maintain good standing.


6.3           Taxes.  During its fiscal year, accrue all current tax liabilities
of all kinds, all required withholding of income taxes of employees, all
required unemployment contributions, all required payments to employee benefit
plans, and pay the same when they become due, except in each case, those that
are being contested in good faith by appropriate proceedings or where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.


6.4           Compliance with Laws.  Comply with all Requirements of Law,
including Environmental Regulations, and pay all taxes, assessments, charges,
claims for labor, supplies, rent, and other obligations which, if unpaid, might
give rise to a Lien against property of Borrower, except claims being contested
in good faith by appropriate proceedings (provided Borrower promptly notifies
Lender in writing of such contest), and against which reasonable reserves have
been set up or except where the failure to comply would not reasonably be
expected to result in a Material Adverse Effect. Specifically, Borrower shall
pay when due all taxes and assessments upon the Collateral, this Agreement, the
Note, or any Loan Document, including, without limitation, any stamp taxes or
intangibles taxes imposed by virtue of the transactions outlined herein.


6.5           Financial Statements/Tax Returns.  The Borrower will keep its
books of accounts in accordance with generally accepted accounting practices and
will furnish to the Lender:


6.5(1)     Annual Financial Statements.


(i)           As soon as available, and in any event within one hundred fifty
(150) days after the close of each fiscal year of Borrower and its Subsidiaries,
a consolidated and consolidating balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated statements of operations, retained earnings, changes in
stockholders’ equity and cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lender and whose opinion shall be to the
effect that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified as to the status of the Borrower and
its Subsidiaries as a going concern;


(ii)           As soon as available, and in any event within one hundred fifty
(150) days after the close of each fiscal year of an Insurance Subsidiary, the
most recent SAP Statement of such Insurance Subsidiary, as audited in accordance
with applicable law and accompanied by a certificate of knowledgeable officer of
such Insurance Subsidiary to the effect that such SAP Statement fairly presents
in all material respects the financial condition of such Insurance Subsidiary
and has been prepared in accordance with SAP;
 
15

--------------------------------------------------------------------------------




6.5(2)     Quarterly Financial Statements.


(i)           As soon as available, and in any event within sixty (60) days
after the close of each fiscal quarter of Borrower and its Subsidiaries a
consolidated and consolidating balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal quarter, together
with related consolidated statements of operations, retained earnings, changes
in stockholders’ equity and cash flows for such fiscal quarter, setting forth in
comparative form consolidated figures for the preceding fiscal quarter, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Lender and accompanied by a certificate of the
chief financial officer of the Borrower to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments;


(ii)           As soon as available, and in any event within sixty (60) days
after the close of each fiscal quarter (other than the fourth fiscal quarter, in
which case one hundred twenty (120) days after the end thereof) of an Insurance
Subsidiary the most recent SAP Statement of such Insurance Subsidiary, in each
case accompanied by a certificate of a knowledgeable officer of such Insurance
Subsidiary to the effect that such SAP Statement fairly presents in all material
respects the financial condition of such Insurance Subsidiary and has been
prepared in accordance with SAP;


The Borrower also, with reasonable promptness, will furnish to the Lender such
other data as the Lender may reasonably request.


6.6           Officer’s Certificate.  At the time of delivery of the financial
statements called for by Section 6.5(1)(i), Borrower shall deliver to Lender a
certificate of the chief financial officer of the Borrower, substantially in the
form of Exhibit “A” attached hereto demonstrating compliance with the financial
covenants contained in this Agreement by calculation thereof as of the end of
each such fiscal year.


6.7           Visits and Inspections.  Borrower shall keep true books, records,
and accounts that completely, accurately, and fairly reflect all dealings and
transactions relating to its assets, business, and activities and shall record
all transactions in such manner as is necessary to permit preparation of its
financial statements in accordance with GAAP.


6.8           Payments on Note.  Duly and punctually pay the principal and
interest on the Note, in accordance with the terms of this Agreement and of the
Note, and pay or otherwise satisfy or cancel all other Debt of Borrower
reflected on the financial statements delivered to Lender and referred to in
this Agreement and all other Debt incurred after the date hereof in accordance
with the terms of such Debt.


6.9           Conduct of Business.  Continue to engage in the insurance
business, and do all things necessary to preserve, renew, and keep in full force
and effect such rights, patents, permits, licenses, franchises, and trade names
necessary to continue its business. Borrower shall comply in all material
respects with all Contractual Obligations applicable to it and its business and
properties which are useful or necessary to the operation of its business.


6.10           Maintenance of Properties.  Keep these properties used in
connection with, or useful to, its business in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions, and improvements
thereto and comply with the provisions of all leases to which it is a party or
under which it occupies property so as to prevent any loss or forfeiture thereof
or thereunder.


6.11           Additional Documents.  Join Lender in executing any security
agreements, assignments, consents, financing statements or other instruments, in
form satisfactory to Lender, as Lender may from time to time request in
connection with the Collateral and the other security for the Loan if consistent
with the intent of this Agreement.
 
16

--------------------------------------------------------------------------------




6.12           Notice to Lender.  Promptly notify Lender of: (a) any default or
Event of Default, (b) the acceleration of the maturity of any Debt or
Contractual Obligation; (c) a default in the performance of or compliance with
any Requirement of Law, Environmental Regulation, or Contractual Obligation of
Borrower, in each case which would reasonably be expected to result in a
Material Adverse Effect; (d) any litigation, dispute, or proceeding that is
pending or known by Borrower’s officers to be threatened against Borrower and
that might involve a claim for damages or a request for injunctive, enforcement,
or other relief that, if granted, might reasonably be expected to have a
Material Adverse Effect on Borrower, or (e) a change in either the name or the
principal place of business of Borrower or the office where its books and
records are kept; (f) any change in its accounting methods, policies, or
practices for financial reporting purposes or any material change in its
accounting methods, policies, or practices for tax reporting purposes; and (g) a
material adverse change in the business, operations, assets, property, or
condition (financial or other) of Borrower. Borrower shall provide with each
notice pursuant to this section details of the occurrence referred to in the
notice and stating what action Borrower proposes to take with respect to it.


6.13           Dividends.  Except as otherwise provided by law, the Borrower
shall (a) cause each of its Subsidiaries from time to time to pay cash dividends
or make other distributions or payments in cash (directly or, through other
Subsidiaries of the Borrower, indirectly) to the Borrower in amount that, taken
together, are sufficient to permit the Borrower to (i) pay all principal of and
any accrued interest in respect of the Loan and all other indebtedness or
obligations of any and every kind owing by the Borrower to the Lender as the
same shall become due and payable (whether at stated maturity, by mandatory
prepayment, by acceleration or otherwise) and (ii) pay for all capital
expenditures made by the Borrower, (b) cause each of its Insurance Subsidiaries
to make payments in accordance with the terms of any service agreements with
Borrower, and (c) cause each of its Insurance Subsidiaries to request on a
timely basis regulatory approval to the extent necessary for such Subsidiary to
pay such dividends or make such distributions or payments.  Except as may be
provided by applicable law, there are no restrictions on the payment of
dividends by Borrower, its subsidiaries.


6.14           Net Written Premiums to Statutory Surplus Ratio.  The Borrower
shall cause the ratio of Net Written Premiums to policyholder’s surplus for all
Insurance Subsidiaries, on an Additive Basis, as of the last day of each fiscal
year of its Insurance Subsidiaries, to be no greater than 3.0:1.0.


6.15           Combined Ratio.  The ratio of Net Losses plus Insurance Operating
Expenses to Net Premiums Written for all Insurance Subsidiaries, as of the last
day of each fiscal year, on an Additive Basis, shall not exceed 106% for any one
year or 100% for any two consecutive years based on the Annual Statements filed
with the FOIR.


6.16           Actuarial Report.  Within one hundred fifty (150) days of
Borrower’s fiscal year end, an Actuarial Report prepared by Milliman USA or such
other independent actuary reasonably acceptable to the Lender and certified as
to such Insurance Subsidiary’s (including AmComp Preferred’s) reserve position
as of such fiscal year end by such independent actuary.  To the extent an
Actuarial Report contains confidential information, the Lender agrees to abide
to a mutually acceptable confidentiality agreement.


6.17           IRIS Test Results.  Within one hundred fifty (150) days of
Borrower’s fiscal year end, a copy of the final report to each Insurance
Subsidiary from the NAIC as to such Insurance Subsidiary’s status under the IRIS
Tests.


6.18           Debt Service Coverage Ratio.  The Borrower shall maintain at all
times a minimum Debt Service Coverage Ratio of 1.5:1.0 to be measured on an
annual basis based on the annual financial statements submitted by Borrower to
Lender.


6.19           Insolvency.  Borrower, after giving effect to the transactions
contemplated hereby, at all times during the term of this Agreement will be
Solvent.
 
17

--------------------------------------------------------------------------------




7.           Negative Covenants.  Until the Obligations have been indefeasibly
repaid in full and until Lender has no further obligation to make advances under
the Loan, without the prior written consent of Lender, Borrower shall not:


7.1           Financing Statements.  Authorize any financing statement (except
Lender's financing statements) to be on file with respect to the
Collateral.  Financing statements will be permitted for any assets of the
Borrower not defined as Collateral in this Agreement.


7.2           Liquidation, Merger or Consolidation.  Liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution), or enter into any
merger or consolidation, or acquire all or substantially all of the assets of
any Person; or sell, lease, transfer or otherwise dispose of any of its assets,
except sales in the ordinary course of its business.  Acquisitions by Borrower
of future subsidiaries will be permitted by Lender in accordance with the terms
of this Agreement. Notwithstanding the foregoing, the Employers Merger shall not
constitute a violation of this covenant.


7.3           Loans or Advances.  Make loans or advances to third parties except
as contemplated by this Agreement in excess of THREE HUNDRED THOUSAND AND NO/100
DOLLARS ($300,000.00) in the aggregate without Lender’s consent.  For purposes
of this paragraph, Subsidiaries of Borrower shall not be considered third
parties.


7.4           Reserved.
 
7.5           Change in Business or Management.  Enter into any business which
is substantially different from an insurance related business, change the name,
identity, or corporate structure of Borrower, or dismiss Frederick R. Lowe or
Debra Cerre-Ruedisili from their managerial responsibilities without the written
consent of Lender which shall not be unreasonably withheld. Notwithstanding the
foregoing, the Employers Merger will not be a violation of the covenant, and in
the event of such merger, change in management involving Frederick R. Lowe or
Debra Cerre-Ruedisili shall not constitute a violation of this covenant.


7.6           Liquidate, Dissolve or Suspend Business.  Liquidate, dissolve or
voluntarily suspend business for more than a specified number of days (as
determined by Lender).


7.7           Guaranty.  In individual transaction amount exceeding
$1,000,000.00, guarantee or otherwise in any way become responsible for the
indebtedness or obligations of any other third party entity or person without
prior written consent of Lender.  Subsidiaries of Borrower shall not be
considered third party entities.


8.           Additional Representations, Covenants, and Agreements Relating to
Collateral.


8.1           Reserved.


8.2           Reserved.


8.3           Discharge of Taxes and Liens.  At its option and after prior
written notice to Borrower, Lender may discharge taxes, Liens, security
interests, or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance and preservation of the Collateral. Borrower
agrees to reimburse Lender, on demand, for any payment made or expense incurred
by Lender pursuant to the foregoing authorization, including, without
limitation, attorneys' fees.


8.4           Complete Records.  Borrower will at all times keep accurate and
complete records of the Collateral, and Lender or its agents shall have the
right to call at Borrower's place or places of business at intervals to be
determined by Lender (but no more than two times per year unless there is an
Event of Default), upon reasonable notice and during Borrower's regular business
hours, and without hindrance or delay, to inspect and examine the Inventory and
to inspect, audit, check, and make abstracts from the books, records, journals,
orders, receipts, computer printouts, correspondence, and other data relating to
the Collateral or to any other transactions between the parties hereto.  Lender
will keep all records of Borrower confidential.
 
18

--------------------------------------------------------------------------------




8.5           Uniform Commercial Code Financial Statement.  Borrower agrees that
a financial statement with respect to the Collateral may be filed by Lender.


9.           Events of Default.   The occurrence of any one or more of the
following events shall constitute an Event of Default (unless and except to the
extent that the same is cured to the satisfaction of Lender within the
applicable cure period, if any, or, at the sole discretion of Lender, at any
time thereafter):


9.1           Payment Default.  If Borrower: (a) shall fail to make any payment
of any installment of principal on the Note when the same shall become due and
payable, whether at stated maturity, by declaration, upon acceleration in
accordance with the terms hereof or thereof, or otherwise, and such default
shall continue for fifteen (15) days; or (b) shall fail to make any payment of
any installment of interest on the Note or any fees or charges or other amounts
owing hereunder, under any of the other Loan Documents or in connection herewith
or therewith, when the same shall become due and payable, and such default shall
continue for fifteen (15) or more days; or


9.2           Fees and Expenses.  If Borrower shall fail to pay when due any
expense, fee or charge provided for in this Agreement or the Loan Documents when
the same shall become due and payable, and such default shall continue for
fifteen (15) or more days; or


9.3           Other Defaults.  If Borrower fails to perform, keep or observe any
other covenant, agreement or provision of the Note or of this Agreement or of
any other Obligation or if there is a default in any Loan Document, Note or
Obligation, and such default shall continue unremedied for a period of at least
thirty (30) days after the earlier of a responsible officer of the Borrower or
Guarantor becoming aware of such default or written notice thereof by the
Lender; provided, however, that in the event the Borrower can not complete the
cure of any such default within such thirty (30) day period, the Borrower shall
have an additional period, not to exceed sixty (60) days, to cure such default,
on the condition that the Borrower has commenced such cure during the initial
thirty (30) day period and thereafter diligently pursues the cure of such
default to completion; or


9.4           Representations False.  If any warranty, representation, or other
statement made or furnished to Lender by or on behalf of Borrower or in any of
the Loan Documents proves to be false or misleading in any material respect when
made or furnished; or


9.5           Financial Difficulties.  If Borrower shall be involved in
financial difficulties as evidenced.


(a)           by its admission in writing of its inability to pay its debts
generally as they become due or of its ceasing to be Solvent;


(b)           by its commencing a voluntary case under the United States
Bankruptcy Code or any similar law regarding debtor's rights and remedies or an
admission seeking the relief therein provided;


(c)           by its making a general assignment for the benefit of its
creditors; or


(d)           by its voluntarily liquidating or terminating operations or
applying for or consenting to the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of such Person or of all or of
a substantial part of its assets; or


9.6           Involuntary Proceedings.  If without its application, approval, or
consent, a proceeding shall be commenced, in any court of competent
jurisdiction, seeking in respect of Borrower any remedy under the federal
Bankruptcy Code, the liquidation, reorganization, dissolution, winding-up, or
composition or readjustment of debt, the appointment of a trustee, receiver,
liquidator or the like of such Person, or of all or any substantial part of the
assets of such Person, or other like relief under any law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts, which results in the entry of an order for relief or such adjudication
or appointment remains undismissed or undischarged for a period of sixty (60)
days; or
 
19

--------------------------------------------------------------------------------




9.7           Reserved.


9.8           Default on Other Obligations.  If Borrower or any Affiliate of
Borrower defaults under the $30,000,000 Agreement, as may be amended, modified
or restated from time to time, by and between Borrower and Lender; or


9.9           Judgments.  If a final judgment for the payment of money in an
amount no less than $500,000.00 shall be rendered against Borrower and the same
shall remain undischarged for a period of 30 days during which execution shall
not be effectively stayed, unless such judgment is fully covered by collectible
insurance or bond; or


9.10           Actions.  If Borrower shall be convicted under any law; or


9.11           Collateral.  If a creditor of Borrower shall obtain possession of
any of the Collateral by any legal means; or


9.12           Priority of Security Interest.  If any security interest or Lien
of Lender hereunder or under any other Security Agreement shall not constitute a
perfected security interest of first priority in the Collateral thereby
encumbered, subject only to Permitted Liens.


On the occurrence of any Event of Default, Lender or the holder of the Note may
at its option proceed to protect and enforce its rights by suit in equity,
action at law and/or the appropriate proceeding either for specific performance
of any covenant or condition contained in the Note or in any Loan Document,
and/or declare the unpaid balance of the Loan and Note together with all accrued
interest to be forthwith due and payable, and thereupon such balance shall
become so due and payable without presentation, protest or further demand or
notice of any kind, all of which are hereby expressly waived.


Without limiting the foregoing, upon the occurrence of any Event of Default, and
at any time thereafter, Lender shall have the rights and remedies of a secured
party under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) in addition to the rights and remedies provided herein or in any
other instrument or document executed by Borrower.


In addition to any other remedy available to it, Lender shall have the right to
the extent provided by law, upon the occurrence of an Event of Default, to seek
and obtain the appointment of a receiver to take possession of and operate
and/or dispose of the Collateral and any costs and expenses incurred by Lender
in connection with such receivership shall bear interest at the Default Rate.


10.           Indemnification.    Borrower agrees to defend, indemnify and hold
harmless Lender, its directors, officers, employees, accountants, attorneys, and
agents (the “Indemnitees”) from and against any and all claims, demands,
judgments, damages, actions, causes of action, injuries, orders, penalties,
costs and expenses (including attorneys' fees and costs of court) of any kind
whatsoever arising out of or relating to any breach or default by Borrower or
any other Person under this Agreement or any Loan Document or the failure of
Borrower to observe, perform or discharge Borrower’s duties hereunder or
thereunder. Without limiting the generality of the foregoing, Borrower's
obligation to indemnify Lender shall include indemnity from any and all claims,
demands, judgments, damages, actions, causes of action, injuries, orders,
penalties, costs, and expenses arising out of or in connection with the
activities of Borrower, its predecessors in interest, third parties who have
trespassed on Borrower’s property, or parties in a contractual relationship with
Borrower, whether or not occasioned wholly or in part by any condition, accident
or event caused by an act or omission of the Indemnitees, which: (a) arise out
of the actual, alleged or threatened discharge,
 
20

--------------------------------------------------------------------------------


 
dispersal, release, storage, treatment, generation, disposal, or escape of
radioactive materials, radioactivity, pollutants or other toxic or hazardous
substances, including any solid, liquid, gaseous, or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, and
waste (including materials to be recycled, reconditioned or reclaimed); or (b)
actually or allegedly arise out of the use, specification, or inclusion of any
product, material, or process containing chemicals or radioactive material, the
failure to detect the existence or proportion of chemicals or radioactive
material in the soil, air, surface water or groundwater, or the performance or
failure to perform the abatement of any pollution source or the replacement or
removal of any soil, water, surface water, or groundwater containing chemicals
or radioactive material; or (c) arises out of or relates to breach by Borrower
of any of the provisions of the Environmental Matters section of this Agreement.


11.           Miscellaneous.


11.1           Costs and Expenses.  Borrower shall bear all expenses of Lender
(including reasonable fees and expenses of its counsel, subject to the terms of
the letter regarding attorney fees dated of even date herewith by and between
Winderweedle, Haines, Ward & Woodman, P.A. and the Borrower) in connection with
the preparation of this Agreement and the Loan Documents, and the issuance and
delivery of the Note to Lender and also in connection with any amendment or
modification thereto. Borrower agrees to indemnify and save Lender harmless
against all broker's and finder's fees whose services have been retained or
utilized by or through Borrower, if any.  If at any time or times hereafter,
whether before or after the occurrence of an Event of Default, Lender employs
counsel to advise or provide other representation with respect to this
Agreement, or to collect the balance of the Loan, or to take any action in or
with respect to any suit or proceeding relating to this Agreement or any of the
Loan Documents, or to protect, collect, or liquidate the Collateral or to
attempt to enforce any security interest or Lien granted to Lender by Borrower
then in any such events, then the prevailing party in any such proceeding shall
be entitled to recover from the other, all of the reasonable attorneys' fees
arising from such services and any expenses, costs and charges relating thereto
shall constitute additional obligations of Borrower payable on demand of Lender.
Without limiting the foregoing, Borrower shall pay or reimburse Lender for all
recording and filing fees, intangibles taxes, documentary and revenue stamps,
other taxes or other expenses and charges payable in connection with this
Agreement, the Note or any Loan Document, or the filing of any Loan Document,
financing statements or other instruments required by Lender in connection with
the Loan.


11.2           Waivers of Provisions.  All amendments of this Agreement and all
waivers and suspensions by Lender of any provision of this Agreement or of the
Loan Documents and all waivers and suspensions by Lender of any default or Event
of Default hereunder shall be effective only if (i) in writing and signed by a
duly authorized representative of Lender and (ii) accompanied by such fees and
charges as may be imposed by Lender in connection with the amendment. The fees
may include out-of-pocket expenses incurred by Lender in administration of the
Loan or in evaluation of the proposed waiver, amendment or suspension, as well
as additional facility fees and administrative fees that may be required by
Lender in connection with Borrower's request. The fees may include additional
compensation to Lender for the extension of the credit facilities represented by
the Loan. Any such amendment, waiver, or suspension may be granted only in the
sole discretion of Lender.
 
21

--------------------------------------------------------------------------------




11.3           Actions Not Constituting a Waiver.  Neither (i) the failure at
any time or times hereafter to require strict performance by Borrower of any of
its provisions, warranties, terms and conditions contained in this Agreement or
any other agreement, document or instrument now or hereafter executed by
Borrower, and delivered to Lender, nor (ii) the failure of Lender to take action
or to exercise its remedies with respect to any default or Event of Default
hereunder, nor (iii) any delay or omission of Lender to exercise any right,
remedy, power, or privilege hereunder after the occurrence of a default or Event
of Default, shall act to waive, affect, or diminish any right of Lender to
demand strict compliance with the terms of this Agreement or to exercise
remedies with respect to any default or Event of Default.


11.4           Headings: Exhibits.  Except for the definitions set forth in this
Agreement, the headings of the articles, sections, paragraphs and subdivisions
of this Agreement are for convenience of reference only, are not to be
considered a pan hereof, and shall not limit or otherwise affect any of the
terms hereof. Unless otherwise expressly indicated, all references in this
Agreement to a section or an exhibit are to a section or an exhibit of this
Agreement. All exhibits referred to in this Agreement are an integral part of it
and are incorporated by reference in it.


11.5           Right of Setoff.  Upon and after the occurrence of any Event of
Default, Lender may, and is hereby authorized by Borrower, at any time and from
time to time, to the fullest extent permitted by applicable laws, and without
advance notice to Borrower (any such notice being expressly waived by Borrower),
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any other indebtedness at any time
owing by Lender to, or for the credit or the account of, Borrower against any or
all of the Obligations of Borrower now or hereafter existing whether or not such
Obligations have matured and irrespective of whether Lender has exercised any
other rights that it has or may have with respect to such Obligations,
including, without limitation, any acceleration rights. The aforesaid right of
setoff may be exercised by Lender against Borrower or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of the creditors,
receiver, or execution, judgment or attachment creditor of Borrower, or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by Lender prior to the making, filing or issuance, or service upon Lender of, or
of notice of, any such petition; assignment for the benefit of creditors;
appointment or application for the appointment of a receiver or issuance of
execution, subpoena, order or warrant. Lender agrees to notify Borrower after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of
Lender under this Section are in addition to the other rights and remedies
(including, without limitation, other rights of setoff) which Lender may
have.  Notwithstanding the foregoing, if the Borrower provides reasonable
evidence that any sums set off by Lender were funds being held by Borrower for
or on behalf of its Insurance Subsidiaries, Lender will disgorge those funds and
reverse the set off to the extent of those funds.


11.6           Survival of Covenants.  All covenants, agreements,
representations and warranties made herein and in certificates or reports
delivered pursuant hereto shall be deemed to have been material and relied on by
Lender, notwithstanding any investigation made by or on behalf of Lender, and
shall survive the execution and delivery to Lender of any Note or Loan Document.
 
22

--------------------------------------------------------------------------------




11.7           Addresses.  Any notice or demand which by any provision of this
Agreement is required or provided to be given shall be deemed to have been
sufficiently given or served for all purposes by being delivered in person or by
facsimile to the party to whom the notice or demand is directed or by being sent
as first class mail, postage prepaid, to the following address:


 
If to Borrower:
701 U.S. Highway 1, Suite 200
North Palm Beach, Florida 33408

 
 
With a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: David J. Adler
Facsimile: (212) 451-2222

 
or if any other address shall at any time be designated by Borrower in writing
to the holders of record of the Note at the time of such designation to such
other address;


 
If to Lender:
111 N. Orange Avenue, Suite 1585
Orlando, Florida 32801

 
or if any other address shall at any time be designated in writing to Borrower,
to such other address.


11.8           Cross Default.  The Borrower has executed and delivered to the
Lender that certain $30,000,000 Agreement, as may be amended from time to time,
by and between Borrower and Lender, certain related promissory notes, security
instruments and loan documents, all of which shall hereinafter be collectively
referred to as the “Other Obligations."  Any default in the payment of principal
or interest of this Agreement shall constitute a default in the terms and
conditions of all Other Obligations, entitling the Lender to the remedies for
default provided therein.  Any default in the payment of principal or interest
of any Other Obligations shall constitute a default under this Agreement,
entitling the Lender to the remedies for default provided herein.


11.9           Benefits.  All of the terms and provisions of this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns. Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of Lender.


11.10           Controlling Law and Venue.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida; provided,
however, that if any of the Collateral shall be located in any jurisdiction
other than Florida, the laws of such jurisdiction shall govern the method,
manner and procedure for foreclosure of Lender's lien upon such Collateral and
the enforcement of Lender’s other remedies in respect of such Collateral to the
extent that the laws of such jurisdiction are different from or inconsistent
with the laws of Florida.  Any legal action regarding this Agreement may be
brought in the Courts of the State of Florida in Palm Beach County, Florida or
of the United States for the Southern District of Florida.
 
23

--------------------------------------------------------------------------------




11.11           Miscellaneous.  Time is of the essence with respect to this
Agreement.  This Agreement and the instruments and agreements referred to herein
or called for hereby supersede and incorporate all representations, promises,
and statements, oral or written, made by Lender in connection with the Loan.
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but such counterparts shall
together constitute one and the same instrument. Any provision in this Agreement
which may be unenforceable or invalid under any law shall be ineffective to the
extent of such unenforceability or invalidity without affecting the
enforceability or validity of any other provisions hereof.


11.12           Reserved.


11.13           Limitation of Grant.  Nothing in this Agreement, whether express
or implied, is intended or should be construed to confer upon, or to grant to,
any person, except Lender and Borrower, any right, remedy, or claim under or
because of either this Agreement or any provision of it. The rights, duties, and
obligations of Borrower under this Agreement are not assignable or delegable.


11.14           Confidentiality.  Lender shall use reasonable efforts to
maintain the confidentiality of trade secret information furnished to Lender
regarding Borrower's business operations, except to the extent that disclosure
of this information is required by law, by a court of competent jurisdiction, or
in the course of Lender's enforcement of its remedies under this Agreement.


11.15           Participation.  Borrower acknowledges that Lender may, at its
option, sell participation interests in the Loan to participating banks. The
amounts of any such participations shall be determined solely by Lender.
Borrower agrees with each present and future participant in the Loan, the names
and addresses of which will be furnished to Borrower, that if an Event of
Default should occur, each present and future participant shall have all of the
rights and remedies of Lender with respect to any deposit due from any
participant to Borrower but shall not have further additional remedies
independent from Lender which would subject Borrower to multiple lawsuits. The
execution by a participant of a participation agreement with Lender, and the
execution by Borrower of this Agreement, regardless of the order of execution,
shall evidence an agreement between Borrower and said participant in accordance
with the terms of this Section.


11.16           Reserved.
 
11.17           Reserved.


11.18           Compliance with Loan Documents.  Borrower acknowledges and
agrees that its timely and complete compliance with all of the terms and
conditions contained in the documents evidencing and securing the loan
obligation is material consideration for the loan.  Borrower’s failure to timely
and completely comply with any material term and condition contained in the
documents evidencing and securing the loan is, at Lender's option, an event of
default under the loan.  In addition to all other rights and remedies Lender
has, Lender may, in its sole discretion, elect to waive such default or to
forbear to exercise its rights and remedies for such default and may charge
Borrower a fee for agreeing to do so.


11.19           Waiver of Trial By Jury.  The Borrower and the Lender knowingly,
voluntarily and intentionally waive the right any of them may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under or in
connection with the Loan Documents and any agreement contemplated to be executed
in conjunction therewith, or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party.  This provision
is a material inducement for the Lender entering into the loan evidenced by the
Loan Documents.
 
24

--------------------------------------------------------------------------------




11.20           NOTICE OF FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, each of Borrower and Lender has caused this instrument to be
executed by its duly authorized officer.
 


AMCOMP INCORPORATED,
a Delaware corporation
   
By:
/s/ Kumar Gursahaney   
Kumar Gursahaney,
 
Chief Financial Officer
 
“Borrower”
   
REGIONS BANK,
an Alabama banking corporation
   
By:
/s/ Hans C. Hurst

Name:
Hans C. Hurst 

Title:
Senior Vice President

 
“Lender”



 
 
25

--------------------------------------------------------------------------------

 